Citation Nr: 0030244	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a right ankle 
disorder.  

5.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1979 
to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in North Little Rock, 
Arkansas.  

The issues of entitlement to service connection for residuals 
of a head injury and for back, right ankle, and left shoulder 
disorders will be discussed in the Remand portion of this 
decision.  


FINDING OF FACT

Degenerative arthritis of the left knee is of service origin.  


CONCLUSION OF LAW

Degenerative arthritis of the left knee was incurred during 
active duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000).  

Service connection is in effect for degenerative arthritis of 
the cervical spine.  The VA examination conducted in February 
1998, which included x-rays of the veteran's left knee, 
showed degenerative arthritis of this joint as well.  

In summary, degenerative arthritis is considered to be a 
systemic disease process.  As indicated, the degenerative 
arthritis of the cervical spine is service connected.  
Accordingly, service connection for degenerative arthritis of 
the left knee is warranted.  The Board notes that, while the 
case was pending at the Board, legislation was enacted which 
revised and clarified the duty of the VA to assist a claimant 
applying for VA benefits.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO has 
not had the opportunity to review this claim in conjunction 
with this new legislation.  However, in view of the grant of 
the benefit sought, the veteran has not been prejudiced.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  


ORDER

Entitlement to service connection for degenerative arthritis 
of the left knee is granted.  


REMAND

While this case was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO has not had the opportunity to review the 
veteran's claims in conjunction with this new legislation.  

A review of the service medical records shows that the 
veteran sustained injuries to his neck and upper back, 
shoulders and head.  He was seen during service for 
complaints involving his low back, dizziness and headaches.  
He received extensive treatment for an injury to his right 
ankle.  The records indicate that he was also involved in a 
car accident in 1991.  The February 1998 VA examination 
revealed a diagnosis of right ankle and low back pain.  
However, it is unclear whether this pain is a residual of 
inservice injuries.  

During his videoconference hearing before the undersigned 
member of the Board, the veteran stated that he received 
treatment from a Dr. Fang.  These records are apparently not 
on file.  The veteran also testified that, due to the 
in-service head injury, his memory was impaired.  It is also 
unclear, based on his testimony, whether the service medical 
records are complete.  The Board notes that service 
connection is in effect for post-traumatic stress disorder 
with headaches.  

Accordingly, the case is REMANDED for the following:  

1.  It is requested that the RO review 
the veteran's claims in conjunction with 
the recent legislation and undertake all 
necessary action and development to 
comply with this legislation.  

2.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all VA and private 
medical records pertaining to treatment 
for the disabilities in issue, covering 
the period following service up to the 
present, which have not been previously 
submitted, to include records of 
pertinent treatment from Dr. Fang.  The 
veteran should be asked to furnish the 
approximate dates, locations, and names 
of the medical facility(ies) where he was 
treated during service for the 
disabilities in issue.  

3.  If it appears that the service 
medical records are incomplete, the RO 
should request the National Personnel 
Records Center and any other appropriate 
source to conduct a search for these 
records as reported by the veteran.  

4.  The RO should request copies of the 
current treatment records from the VA 
medical facility in Little Rock, 
Arkansas.  

5.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature, severity, and etiology of any 
residuals of a head injury.  All testing 
deemed necessary should be performed.  It 
is requested that the examiner obtain a 
detailed history regarding in-service and 
post-service head injuries.  The claims 
folder and a copy of this Remand are to 
be made available to the examiner in 
conjunction with the examination.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the veteran has a 
chronic organic disability which was 
caused by an in-service injury.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  A VA examination should also be 
conducted by an orthopedist in order to 
determine the nature, severity, and 
etiology of the reported disabilities 
involving the veteran's back, right 
ankle, and left shoulder.  In addition to 
x-rays, any other testing deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed history regarding in-service and 
post-service injuries.  The claims folder 
and a copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the veteran has 
chronic disabilities involving his back, 
right ankle, and left shoulder which are 
related to service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  

7.  Thereafter, the RO should 
re-adjudicate the issues in appellate 
status.  

If the complete benefits sought are not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and should also be afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  The Board implies no conclusions, either 
legal or factual, by this action.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



